Citation Nr: 1426907	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  11-16175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for narcolepsy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from July 1973 to February 1981, from January 1998 to July 1998, and from October 1998 to June 2008.  

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA) that, in relevant part, denied service connection for narcolepsy.  The Veteran subsequently moved, and his file was transferred to the Boston, Massachusetts RO.  

The Veteran testified at a personal hearing before the undersigned Veterans Law Judge at the RO in September 2012.  He submitted additional evidence with a waiver of RO review in accordance with 38 C.F.R. § 20.1304 (2013).  


FINDING OF FACT

The Veteran was diagnosed with a sleep disorder-chronic obstructive sleep apnea-in service, and his narcolepsy may not be disassociated from that disorder.  


CONCLUSION OF LAW

Narcolepsy was incurred in service.  38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. § 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. Principi, 3 Vet. App. 542 (1992).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The probative value of a physician's statement is dependent, in part, upon the extent to which it includes clinical data or other rationale to support the opinion.  Bloom v. West, 12 Vet. App. 185 (1999).  If all the evidence is in relative equipoise, reasonable doubt should be resolved in the Veteran's favor, and the claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  If the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Here, the Veteran, in written statements and in testimony before the Board, asserts that his current narcolepsy began during his active military service.  

Service medical records show that the Veteran was seen for sleep complaints.  A sleep study revealed that he had chronic obstructive sleep apnea, for which service connection has been in effect since July 1, 2008.  Post-service sleep studies show that the Veteran has been diagnosed with narcolepsy.  The Board finds that, because the Veteran was diagnosed with a sleep disorder in service, his current diagnosis of narcolepsy (which is a sleep disorder) may not be disassociated from the in-service symptoms and diagnosis.  Indeed, a VA physician who examined the Veteran in March 2012 diagnosed narcolepsy and opined that "it seems to be at least as likely as not that the sleep disturbances he [the Veteran] was suffering from in the service were undiagnosed narcolepsy."  Hence, service connection for narcolepsy is warranted.  

In this regard, and to the extent that the Veteran no longer has obstructive sleep apnea, or that that diagnosis is no longer accurate in light of the subsequent diagnosis of narcolepsy, the Board observes that it may be necessary to consider the matter of whether severance of service connection for obstructive sleep apnea is appropriate-after appropriate examinations and procedural requirements are accomplished.  However, if both diagnoses remain, the rating assigned for narcolepsy should be assigned with consideration of 38 C.F.R. § 4.14 (2013).  


ORDER

Service connection for narcolepsy is granted.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


